Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

by and among

the Persons listed on Schedule A and Schedule B hereto

and

ROYALTY PHARMA PLC

Dated as of June 18, 2020



--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT, dated as of June 18, 2020 (as it may be
amended supplemented or otherwise modified from time to time, this “Agreement”),
is made among Royalty Pharma plc, an English public limited company incorporated
under the laws of England and Wales (the “Company”); the persons listed on
Schedule A hereto and any transferee of Registrable Securities to whom any
person listed on Schedule A hereto shall Assign any rights hereunder in
accordance with Section 4.6 (each such Person, a “Holder”); and the persons
listed on Schedule B hereto and any transferee of Registrable Securities to whom
any persons listed on Schedule B hereto shall Assign any rights hereunder in
accordance with Section 4.6 (each such Person, a “Specified Holder”).
Capitalized terms used in this Agreement without definition have the meaning set
forth in Section 1.

W I T N E S S E T H:

WHEREAS, the Company is currently contemplating an underwritten IPO (as defined
below) of the Company Shares (as defined below); and

WHEREAS, the Company desires to grant registration rights to the Holders and
Specified Holders on the terms and conditions set out in this Agreement as part
of the arrangements necessary to enable the Company to undertake the IPO;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

1.        Certain Definitions. As used herein, the following terms shall have
the following meanings:

“Additional Piggyback Rights” has the meaning set forth in Section 2.2(c).

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
Person.

“Agreement” has the meaning set forth in the preamble.

“Assign” means to directly or indirectly sell, transfer, assign, distribute,
exchange, pledge, hypothecate, mortgage, grant a security interest in, encumber
or otherwise dispose of Registrable Securities, whether voluntarily or by
operation of law, including by way of a merger. “Assignor,” “Assignee,”
“Assigning” and “Assignment” have meanings corresponding to the foregoing.

“automatic shelf registration statement” has the meaning set forth in
Section 2.4.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York or London, England are authorized or
obligated by law or executive order to close.



--------------------------------------------------------------------------------

“Carryover Amount” for any Holder means, with respect to any registered offering
in which such Holder elected not to participate after receipt of a notice under
Section 2.2(a), a number of Registrable Securities equal to the number of
Registrable Securities then held by such Holder, multiplied by a fraction
(expressed as a percentage), the numerator of which is equal to the number of
Registrable Securities sold by the Holder that sold the most Registrable
Securities in such offering and the denominator of which is the number of
Registrable Securities held by such Holder immediately prior to such offering.

“Claims” has the meaning set forth in Section 2.9(a).

“Company” has the meaning set forth in the preamble.

“Company Shares” means Class A ordinary shares of the Company, par value $0.0001
per share, and any and all securities of any kind whatsoever of the Company that
may be issued by the Company after the date hereof in respect of, in exchange
for, or in substitution of, Company Shares, pursuant to any stock dividends,
splits, reverse splits, combinations, reclassifications, recapitalizations,
reorganizations and the like occurring after the date hereof.

“Company Shares Equivalents” means, with respect to the Company, all options,
warrants and other securities convertible into, or exchangeable or exercisable
for (at any time or upon the occurrence of any event or contingency and without
regard to any vesting or other conditions to which such securities may be
subject) Company Shares or other equity securities of the Company (including,
without limitation, any note or debt security convertible into or exchangeable
for Company Shares or other equity securities of the Company) including any LP
Interests or RP Holdings Class B Shares.

“Continuing Investors Partnerships” means RPI US Partners 2019, LP and RPI
International Holdings 2019, LP.

“Demand Exercise Notice” has the meaning set forth in Section 2.1(a).

“Demand Registration” has the meaning set forth in Section 2.1(a).

“Demand Registration Request” has the meaning set forth in Section 2.1(a).

“Exchange” means the exchange of RP Holdings Class B Shares for Company Shares
pursuant to the Exchange Agreement.

“Exchange Agreement” means the agreement entered into by the Company, RP
Holdings, the Continuing Investors Partnerships and RPI EPA Holdings, LP, dated
as of June 16, 2020.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means any and all fees and expenses incident to the Company’s
performance of or compliance with Article 2, including, without limitation:
(i) SEC,

 

3



--------------------------------------------------------------------------------

stock exchange or FINRA, and all other registration and filing fees and all
listing fees and fees with respect to the inclusion of securities on the Nasdaq
Global Select Market or on any other securities market on which the Company
Shares are listed or quoted, (ii) fees and expenses of compliance with state
securities or “blue sky” laws of any state or jurisdiction of the United States
or compliance with the securities laws of foreign jurisdictions and in
connection with the preparation of a “blue sky” survey, including, without
limitation, reasonable fees and expenses of outside “blue sky” counsel and
securities counsel in foreign jurisdictions, (iii) word processing, printing and
copying expenses, (iv) messenger and delivery expenses, (v) expenses incurred in
connection with any road show, (vi) fees and disbursements of counsel for the
Company, (vii) with respect to each registration or underwritten offering, the
fees and disbursements of one counsel for the Participating Holders (selected by
the Initiating Holder(s) or, if there are no Initiating Holders, by the Majority
Participating Holders), (viii) fees and disbursements of all independent public
accountants (including the expenses of any audit and/or comfort letter and
updates thereof) and fees and expenses of other Persons, including special
experts, retained by the Company, (ix) fees and expenses payable to any
Qualified Independent Underwriter, (x) any other fees and disbursements of
underwriters, if any, customarily paid by issuers or sellers of securities,
including reasonable fees and expenses of counsel for the underwriters in
connection with any filing with or review by FINRA (excluding, for the avoidance
of doubt, any underwriting discount, commissions, or spread), (xi) fees and
expenses of any transfer agent or custodian and (xii) expenses for securities
law liability insurance and any rating agency fees.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Fully-Diluted Basis” means, with respect to the Company Shares, all issued and
outstanding Company Shares and all Company Shares issuable in respect of
securities convertible into or exchangeable for such Company Shares, all stock
appreciation rights, options, warrants and other rights to purchase or subscribe
for such Company Shares or securities convertible into or exchangeable for such
Company Shares, including any of the foregoing stock appreciation rights,
options, warrants or other rights to purchase or subscribe for such Company
Shares that are subject to vesting.

“Holder” or “Holders” has the meaning set forth in the preamble.

“Initiating Holder(s)” has the meaning set forth in Section 2.1(a).

“IPO” means the first underwritten public offering of the ordinary shares of the
Company to the general public pursuant to a registration statement filed with
the SEC completed on or about the date of this Agreement.

“Limited Partnership Agreements” means the Amended and Restated Limited
Partnership Agreements of each of the Continuing Investors Partnerships.

“LP Interests” means limited partnership interests in either of the Continuing
Investors Partnerships.

 

4



--------------------------------------------------------------------------------

“Litigation” means any action, proceeding or investigation in any court or
before any governmental authority.

“Lock-Up Agreement” means any agreement entered into by a Holder or Specified
Holder that provides for restrictions on the transfer of Registrable Securities
held by such Holder or Specified Holder.

“Majority Participating Holders” means the Participating Holders holding more
than 50% of the Registrable Securities proposed to be included in offerings of
Registrable Securities by such Participating Holders pursuant to Section 2.1 or
Section 2.2.

“Manager” has the meaning set forth in Section 2.1(c).

“Participating Holders” means all Holders and Specified Holders, as applicable,
of Registrable Securities, which are proposed to be included in any registration
or offering of Registrable Securities pursuant to Section 2.1 or Section 2.2.

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, governmental entity or agency or other entity of any
kind or nature.

“Piggyback Holders” means Holders and Specified Holders.

“Piggyback Shares” has the meaning set forth in Section 2.3(a)(v).

“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of FINRA Rule 5121.

“Registrable Securities” means any Company Shares held of record or beneficially
owned by the Holders, any family members of the Holders and/or any of their
respective Affiliates, or the Specified Holders, as applicable, at any time
(including those held as a result of the conversion or exercise of Company
Shares Equivalents), whether now owned or acquired by the Holders, any family
members of the Holders and/or any of their respective Affiliates at a later
time, and any Company Shares issuable upon an Exchange; provided that, as to any
Registrable Securities held or beneficially owned by a particular Holder, any
family members of the Holders and/or any of their respective Affiliates or a
Specified Holder, such securities shall cease to be Registrable Securities when
(A) a registration statement with respect to the sale of such securities shall
have been declared effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration statement, or
(B) such securities are eligible to be sold by such Holder or Specified Holder
in a single transaction in compliance with the requirements of Rule 144 under
the Securities Act, as such Rule 144 may be amended (or any successor provision
thereto). For the avoidance of doubt, it being understood that any Company Share
issuable upon an Exchange shall be considered a Registrable Security and held by
the Holder or Specified Holder of the LP Interests with respect to which it is
issuable for all purposes hereunder prior to its issuance.

 

5



--------------------------------------------------------------------------------

“RP Holdings Class B Shares” means the RP Holdings Class B ordinary shares.

“RP Holdings” means Royalty Pharma Holdings Ltd.

“Rule 144” and “Rule 144A” have the meaning set forth in Section 4.2.

“SEC” means the U.S. Securities and Exchange Commission.

“Section 2.3(a) Sale Number” has the meaning set forth in Section 2.3(a).

“Section 2.3(b) Sale Number” has the meaning set forth in Section 2.3(b).

“Section 2.3(c) Sale Number” has the meaning set forth in Section 2.3(c).

“Securities Act” means the United States Securities Act of 1933, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Specified Holder” or “Specified Holders” has the meaning set forth in the
preamble.

“Subsidiary” means any direct or indirect subsidiary of the Company on the date
hereof and any direct or indirect subsidiary of the Company organized or
acquired after the date hereof.

“Transfer” means, with respect to any Company Shares, (i) when used as a verb,
to sell, assign, dispose of, exchange, pledge, mortgage, encumber, hypothecate
or otherwise transfer, in whole or in part, any of the economic consequences of
ownership of such Company Shares, whether directly or indirectly, or agree or
commit to do any of the foregoing and (ii) when used as a noun, a direct or
indirect sale, assignment, disposition, exchange, pledge, mortgage, encumbrance,
hypothecation or other transfer, in whole or in part, of any of the economic
consequences of ownership of such Company Shares or any agreement or commitment
to do any of the foregoing. For the avoidance of doubt, a transfer, sale,
exchange, assignment, pledge, hypothecation or other encumbrance or other
disposition of an interest in any Holder, or direct or indirect parent thereof,
all or substantially all of whose assets are, directly or indirectly, Company
Shares shall constitute a “Transfer” of Company Shares for purposes of this
Agreement. For the avoidance of doubt, a transfer, sale, exchange, assignment,
pledge, hypothecation or other encumbrance or other disposition of an interest
in any Holder, or direct or indirect parent thereof, which has substantial
assets in addition to Company Shares shall not constitute a “Transfer” of
Company Shares for purposes of this Agreement.

“Valid Business Reason” has the meaning set forth in Section 2.1(a)(iv).

“WKSI” has the meaning set forth in Section 2.4.

2.        Registration Rights.

 

6



--------------------------------------------------------------------------------

2.1.        Demand Registrations. (a) If the Company shall receive from (i) any
Holder at any time beginning 180 days after the closing of the IPO, a written
request that the Company file a registration statement with respect to all or a
portion of the Registrable Securities (a “Demand Registration Request,” and the
registration so requested is referred to herein as a “Demand Registration,” and
the sender(s) of such request pursuant to this Agreement shall be known as the
“Initiating Holder(s)”), then the Company shall, within five Business Days of
the receipt thereof, give written notice (the “Demand Exercise Notice”) of such
request to all other Holders, and subject to the limitations of this
Section 2.1, use its reasonable best efforts to effect, as soon as practicable,
the registration under the Securities Act (including, without limitation, by
means of a shelf registration pursuant to Rule 415 thereunder if so requested
and if the Company is then eligible to use such a registration) of all
Registrable Securities that the Holders request to be registered. The Company
shall not be required to effect more than two Demand Registrations in any
calendar year pursuant to this Section 2.1. However, the Company shall not be
obligated to take any action to effect any Demand Registration:

(i)        within three months after a Demand Registration pursuant to this
Section 2.1 that has been declared or ordered effective;

(ii)        during the period starting with the date 15 days prior to its good
faith estimate of the date of filing of, and ending on a date 90 days after the
effective date of, a Company-initiated registration (other than a registration
relating solely to the sale of securities to directors of the Company pursuant
to a stock option, stock purchase or similar plan or to an SEC Rule 145
transaction), provided that the Company is actively employing in good faith all
reasonable efforts to cause such registration statement to become effective;

(iii)        where the anticipated offering price, before any underwriting
discounts or commissions and any offering-related expenses, is equal to or less
than $100,000,000;

(iv)        if the Company shall furnish to such Holders a certificate signed by
the Chief Executive Officer of the Company stating that in the good faith
judgment of the Board, any registration of Registrable Securities should not be
made or continued (or sales under a shelf registration statement should be
suspended) because (i) such registration (or continued sales under a shelf
registration statement) would materially and adversely interfere with any
existing or potential material financing, acquisition, corporate reorganization
or merger or other material transaction or event involving the Company or any of
its subsidiaries or (ii) the Company is in possession of material non-public
information, the disclosure of which has been determined by the Board to not be
in the Company’s best interests (in either case, a “Valid Business Reason”) ,
then (x) the Company may postpone filing a registration statement relating to a
Demand Registration Request or suspend sales under an existing shelf
registration statement until five Business Days after such Valid Business Reason
no longer exists, but in no event for more than 90 days after the date the Board
determines a Valid Business Reason exists and (y) in case a registration
statement has been filed relating to a Demand Registration Request, if the Valid
Business Reason has not resulted from actions taken by the Company, the Company
may cause such

 

7



--------------------------------------------------------------------------------

registration statement to be withdrawn and its effectiveness terminated or may
postpone amending or supplementing such registration statement until five
Business Days after such Valid Business Reason no longer exists, but in no event
for more than 90 days after the date the Board determines a Valid Business
Reason exists; and the Company shall give written notice to the Participating
Holders of its determination to postpone or withdraw a registration statement or
suspend sales under a shelf registration statement and of the fact that the
Valid Business Reason for such postponement, withdrawal or suspension no longer
exists, in each case, promptly after the occurrence thereof; provided, however,
that the Company shall not defer its obligation in this manner for more than 90
days in any 12 month period; or

(v)        in any particular jurisdiction in which the Company would be required
to qualify to do business or to execute a general consent to service of process
in effecting such registration, qualification or compliance.

If the Company shall give any notice of postponement, withdrawal or suspension
of any registration statement pursuant to clause (iv) of this Section 2.1(a),
the Company shall not, during the period of postponement, withdrawal or
suspension, register any Company Shares, other than pursuant to a registration
statement on Form S-4 or S-8 (or an equivalent registration form then in
effect). Each Holder of Registrable Securities agrees that, upon receipt of any
notice from the Company that the Company has determined to withdraw any
registration statement pursuant to clause (iv) of this Section 2.1(a), such
Holder will discontinue its disposition of Registrable Securities pursuant to
such registration statement and, if so directed by the Company, will deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies, then in such Holder’s possession of the prospectus covering such
Registrable Securities that was in effect at the time of receipt of such notice.
If the Company shall have withdrawn or prematurely terminated a registration
statement filed pursuant to a Demand Registration (whether pursuant to clause
(iv) of this Section 2.1(a) or as a result of any stop order, injunction or
other order or requirement of the SEC or any other governmental agency or
court), the Company shall not be considered to have effected an effective
registration for the purposes of this Agreement until the Company shall have
filed a new registration statement covering the Registrable Securities covered
by the withdrawn registration statement and such registration statement shall
have been declared effective and shall not have been withdrawn. If the Company
shall give any notice of withdrawal or postponement of a registration statement,
the Company shall, not later than five Business Days after the Valid Business
Reason that caused such withdrawal or postponement no longer exists (but in no
event later than 90 days after the date of the postponement or withdrawal), use
its reasonable best efforts to effect the registration under the Securities Act
of the Registrable Securities covered by the withdrawn or postponed registration
statement in accordance with Section 2.1 (unless the Initiating Holders shall
have withdrawn such request, in which case the Company shall not be considered
to have effected an effective registration for the purposes of this Agreement),
and such registration shall not be withdrawn or postponed pursuant to clause
(iv) of this Section 2.1(a).

(b)    

 

8



--------------------------------------------------------------------------------

(i)        The Company, subject to Sections 2.3 and 2.6, shall include in a
Demand Registration (x) the Registrable Securities of the Initiating Holders and
(y) the Registrable Securities of any other Holder of Registrable Securities,
which shall have made a written request to the Company for inclusion in such
registration pursuant to Section 2.2 (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such
Participating Holder) within ten Business Days after the receipt of the Demand
Exercise Notice.

(ii)        The Company shall, as expeditiously as possible, but subject to the
limitations set forth in this Section 2.1, use its reasonable best efforts to
(x) effect such registration under the Securities Act (including, without
limitation, by means of a shelf registration pursuant to Rule 415 under the
Securities Act if so requested and if the Company is then eligible to use such a
registration) of the Registrable Securities which the Company has been so
requested to register, for distribution in accordance with such intended method
of distribution and (y) if requested by the Initiating Holder(s), obtain
acceleration of the effective date of the registration statement relating to
such registration.

(c)        In connection with any Demand Registration, the Initiating Holder
shall have the right to designate the lead managing underwriter (any lead
managing underwriter for the purposes of this Agreement, the “Manager”) in
connection with such registration and each other managing underwriter for such
registration, in each case subject to consent of the Company, not to be
unreasonably withheld.

(d)        If so requested by the Initiating Holder(s), the Company (together
with all Holders proposing to distribute their securities through such
underwriting) shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Company
and the Initiating Holder(s).

(e)        Any Holder that intends to sell Registrable Securities by means of a
shelf registration pursuant to Rule 415 thereunder, shall give the Company two
days’ prior notice of any such sale.

2.2.        Piggyback Registrations.

(a)        If, at any time or from time to time the Company proposes or is
required to register or commence an offering of any of its securities for its
own account or otherwise (other than pursuant to registrations on Form S-4 or
Form S-8 or any similar successor forms thereto) (including but not limited to
the registrations or offerings pursuant to Section 2.1), the Company will:

(i)        promptly give to each Piggyback Holder written notice thereof (in any
event within five Business Days) prior to the filing of any registration
statement under the Securities Act; and

(ii)        include in such registration and in any underwriting involved
therein (if any), all the Registrable Securities specified in a written request
or requests, made within five Business Days after mailing or personal delivery
of such written notice

 

9



--------------------------------------------------------------------------------

from the Company, by any of the Piggyback Holders, except as set forth in
Sections 2.2(b) and 2.2(f), with the securities which the Company at the time
proposes to register or sell to permit the sale or other disposition by the
Piggyback Holders (in accordance with the intended method of distribution
thereof) of the Registrable Securities to be so registered or sold, including,
if necessary, by filing with the SEC a post-effective amendment or a supplement
to the registration statement filed by the Company or the prospectus related
thereto. There is no limitation on the number of such piggyback registrations
pursuant to the preceding sentence which the Company is obligated to effect. No
registration of Registrable Securities effected under this Section 2.2(a) shall
relieve the Company of its obligations to effect Demand Registrations under
Section 2.1 hereof.

(b)        If the registration in this Section 2.2 involves an underwritten
offering, the right of any Piggyback Holder to include its Registrable
Securities in a registration or offering pursuant to this Section 2.2 shall be
conditioned upon such Piggyback Holder’s participation in the underwriting and
the inclusion of such Piggyback Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Piggyback Holders proposing to
distribute their Registrable Securities through such underwriting shall
(together with the Company) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company or the Initiating Holder(s) in the event of a registration or offering
pursuant to Section 2.1.

(c)        The Company, subject to 2.3 and 2.6, may elect to include in any
registration statement and offering pursuant to demand registration rights by
any Person, (i) authorized but unissued shares of Company Shares or Company
Shares held by the Company as treasury shares and (ii) any other Company Shares
which are requested to be included in such registration pursuant to the exercise
of piggyback registration rights granted by the Company after the date hereof
and which are not inconsistent with or more favorable than the rights granted
in, or otherwise conflict with the terms of, this Agreement (“Additional
Piggyback Rights”); provided, however, that such inclusion shall be permitted
only to the extent that it is pursuant to, and subject to, the terms of the
underwriting agreement or arrangements, if any, entered into by the Initiating
Holders.

(d)        Other than in connection with a Demand Registration, if, at any time
after giving written notice of its intention to register or sell any equity
securities and prior to the effective date of the registration statement filed
in connection with such registration or sale of such equity securities, the
Company shall determine for any reason not to register or sell or to delay
registration or sale of such equity securities, the Company may, at its
election, give written notice of such determination to all Piggyback Holders of
record of Registrable Securities and (i) in the case of a determination not to
register or sell, shall be relieved of its obligation to register or sell any
Registrable Securities in connection with such abandoned registration or sale,
without prejudice, however, to the rights of Holders under Section 2.1, and
(ii) in the case of a determination to delay such registration or sale of its
equity securities, shall be permitted to delay the registration or sale of such
Registrable Securities for the same period as the delay in registering such
other equity securities.

 

10



--------------------------------------------------------------------------------

(e)        Notwithstanding anything contained herein to the contrary, the
Company shall, at the request of any Piggyback Holder, file any prospectus
supplement or post-effective amendments and otherwise take any action necessary
to include therein all disclosure and language deemed necessary or advisable by
such Piggyback Holder if such disclosure or language was not included in the
initial registration statement, or revise such disclosure or language if deemed
necessary or advisable by such Piggyback Holder including filing a prospectus
supplement naming the Piggyback Holders, partners, members and shareholders to
the extent required by law. Any Piggyback Holder shall have the right to
withdraw its request for inclusion of its Registrable Securities in any
registration statement pursuant to this Section 2.2 without prejudice to the
rights of such Holders under Section 2.1, by giving written notice to the
Company of its request to withdraw; provided, however, that such request must be
made in writing prior to the earlier of the execution by such Piggyback Holder
of the underwriting agreement or the execution by such Piggyback Holder of the
custody agreement with respect to such registration or as otherwise required by
the underwriters.

(f)        Notwithstanding anything in this Agreement to the contrary, the
rights of any Piggyback Holder set forth in this Agreement shall be subject to
any Lock-Up Agreement that such Piggyback Holder has entered into.

2.3.        Allocation of Securities Included in Registration Statement or
Offering.

(a)        Notwithstanding any other provision of this Agreement, in connection
with an underwritten offering initiated by a Demand Registration Request, if the
Manager advises the Initiating Holders in writing that marketing factors require
a limitation of the number of shares to be underwritten (such number, the
“Section 2.3(a) Sale Number”) within a price range acceptable to the Initiating
Holders, the Manager shall so advise all Piggyback Holders of Registrable
Securities that would otherwise be underwritten pursuant hereto, and the Company
shall use its reasonable best efforts to include in such registration or
offering, as applicable, the number of shares of Registrable Securities in the
registration and underwriting as follows:

(i)        first, all Registrable Securities requested to be included in such
registration or offering by the Holders thereof (including pursuant to the
exercise of piggyback rights pursuant to Section 2.2); provided, however, that
if such number of Registrable Securities exceeds the Section 2.3(a) Sale Number,
the number of such Registrable Securities (not to exceed the Section 2.3(a) Sale
Number) to be included in such registration shall be allocated among all such
Holders requesting inclusion thereof in proportion, as nearly as practicable, to
the respective amounts of Registrable Securities held by such Holders at the
time of filing of the registration statement or the time of the offering, as
applicable, as adjusted to give effect to any Carryover Amount(s) for any such
Holder;

(ii)        second, if by the withdrawal of Registrable Securities by a Holder,
a greater number of Registrable Securities held by other Holders may be included
in such registration or offering (up to the Section 2.3(a) Sale Number), then
the Company shall offer to all Holders who have included Registrable Securities
in the

 

11



--------------------------------------------------------------------------------

registration or offering the right to include additional Registrable Securities
in the same proportions as set forth in Section 2.3(a)(i).

(iii)        third, to the extent that the number of Registrable Securities to
be included pursuant to clauses (i) and (ii) of this Section 2.3(a) is less than
the Section 2.3(a) Sale Number, and if the underwriter so agrees, any securities
that Specified Holders propose to register or sell, up to the Section 2.3(a)
Sale Number; provided, however, that if such number of Registrable Securities
exceeds the Section 2.3(a) Sale Number, the number of such Registrable
Securities (not to exceed the Section 2.3(a) Sale Number) to be included in such
registration shall be allocated among all such Specified Holders requesting
inclusion thereof in proportion, as nearly as practicable, to the respective
amounts of Registrable Securities held by such Specified Holders at the time of
filing of the registration statement or the time of the offering, as applicable;
and

(iv)        fourth, to the extent that the number of Registrable Securities to
be included pursuant to clauses (i), (ii) and (iii) of this Section 2.3(a) is
less than the Section 2.3(a) Sale Number, and if the underwriter so agrees, any
securities that the Company proposes to register or sell, up to the
Section 2.3(a) Sale Number; and

(v)        fifth, to the extent that the number of securities to be included
pursuant to clauses (i), (ii), (iii) and (iv) of this Section 2.3(a) is less
than the Section 2.3(a) Sale Number, the remaining securities to be included in
such registration or offering shall be allocated on a pro rata basis among all
Persons requesting that securities be included in such registration or offering
pursuant to the exercise of Additional Piggyback Rights (“Piggyback Shares”),
based on the aggregate number of Piggyback Shares then owned by each Person
requesting inclusion in relation to the aggregate number of Piggyback Shares
owned by all Persons requesting inclusion, up to the Section 2.3(a) Sale Number.

(b)        In a registration or offering made pursuant to Section 2.2 that
involves an underwritten primary offering on behalf of the Company, which was
initiated by the Company, if the Manager determines that marketing factors
require a limitation of the number of shares to be underwritten (such number,
the “Section 2.3(b) Sale Number”) in order for the sale of the securities to be
within a price range acceptable to the Company, the Company shall so advise all
Piggyback Holders whose securities would otherwise be registered and
underwritten pursuant hereto, and the number of shares of Registrable Securities
that may be included in the registration and underwriting shall be allocated as
follows:

(i)        first, all equity securities that the Company proposes to register
for its own account;

(ii)        second, to the extent that the number of securities to be included
pursuant to clause (i) of this Section 2.3(b) is less than the Section 2.3(b)
Sale Number, the remaining Registrable Securities (not to exceed the
Section 2.3(b) Sale Number) to be included in the underwritten offering shall be
allocated among all Holders requesting

 

12



--------------------------------------------------------------------------------

inclusion pursuant to exercise of rights under Section 2.2 in proportion, as
nearly as practicable, to the respective amounts of Registrable Securities held
by such Holders based on the number of Registrable Securities then owned by each
such Holder requesting inclusion in relation to the aggregate number of
Registrable Securities owned by all Holders requesting inclusion, as adjusted to
give effect to any Carryover Amount(s) for any such Holder;

(iii)        third, to the extent that the number of securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(b) is less than the
Section 2.3(b) Sale Number, the remaining Registrable Securities (not to exceed
the Section 2.3(b) Sale Number) to be included in the underwritten offering
shall be allocated among all Specified Holders requesting inclusion pursuant to
exercise of rights under Section 2.2 in proportion, as nearly as practicable, to
the respective amounts of Registrable Securities held by such Specified Holders
based on the number of Registrable Securities then owned by each such Specified
Holder requesting inclusion in relation to the aggregate number of Registrable
Securities owned by all Specified Holders requesting inclusion; and

(iv)        fourth, to the extent that the number of securities to be included
pursuant to clauses (i), (ii) and (iii) of this Section 2.3(b) is less than the
Section 2.3(b) Sale Number, the remaining securities to be included in such
underwritten offering shall be allocated on a pro rata basis among all Persons
requesting that securities be included in such registration pursuant to the
exercise of Additional Piggyback Rights, based on the aggregate number of
Piggyback Shares then owned by each Person requesting inclusion in relation to
the aggregate number of Piggyback Shares owned by all Persons requesting
inclusion, up to the Section 2.3(b) Sale Number.

(c)        If any registration pursuant to Section 2.2 involves an underwritten
offering by any Person(s) other than a Holder or Specified Holder to whom the
Company has granted registration rights which are not more favorable than or
inconsistent with the rights granted in, or otherwise conflict with the terms
of, this Agreement, the Manager (as selected by the Company or such other
Person) shall advise the Company that, in its view, the number of securities
requested to be included in such registration exceeds the number (the
“Section 2.3(c) Sale Number”) that can be sold in an orderly manner in such
registration within a price range acceptable to the Company, the Company shall
include shares in such registration as follows:

(i)        first, the shares requested to be included in such underwritten
offering shall be allocated on a pro rata basis among such Person(s) requesting
the registration and all Holders requesting that Registrable Securities be
included in such registration pursuant to the exercise of piggyback rights
pursuant to Section 2.2, based on the aggregate number of securities or
Registrable Securities, as applicable, then owned by each of the foregoing
requesting inclusion in relation to the aggregate number of securities or
Registrable Securities, as applicable, owned by all such Holders and Persons
requesting inclusion, up to the Section 2.3(c) Sale Number, as adjusted to give
effect to any Carryover Amount(s) for any such Holder;

 

13



--------------------------------------------------------------------------------

(ii)        second, to the extent that the number of securities to be included
pursuant to clause (i) of this Section 2.3(c) is less than the Section 2.3(c)
Sale Number, the remaining shares to be included in such underwritten offering
shall be allocated on a pro rata basis among all Specified Holders requesting
that Registrable Securities be included in such registration pursuant to the
exercise of piggyback rights pursuant to Section 2.2, based on the aggregate
number of Registrable Securities then owned by each Specified Holder requesting
inclusion in relation to the aggregate number of securities or Registrable
Securities, as applicable, owned by all such Specified Holders requesting
inclusion, up to the Section 2.3(c) Sale Number;

(iii)        third, to the extent that the number of securities to be included
pursuant to clause (i) and (ii) of this Section 2.3(c) is less than the
Section 2.3(c) Sale Number, the remaining shares to be included in such
underwritten offering shall be allocated on a pro rata basis among all Persons
requesting that securities be included in such registration pursuant to the
exercise of Additional Piggyback Rights, based on the aggregate number of
Piggyback Shares then owned by each Person requesting inclusion in relation to
the aggregate number of Piggyback Shares owned by all Persons requesting
inclusion, up to the Section 2.3(c) Sale Number; and

(iv)        third, to the extent that the number of securities to be included
pursuant to clauses (i), (ii) and (iii) of this Section 2.3(c) is less than the
Section 2.3(c) Sale Number, the remaining shares to be included in such
registration shall be allocated to shares the Company proposes to register for
its own account, up to the Section 2.3(c) Sale Number.

(d)        If any Piggyback Holder of Registrable Securities disapproves of the
terms of the underwriting, or if, as a result of the proration provisions set
forth in clauses (a), (b) or (c) of this Section 2.3, any Piggyback Holder shall
not be entitled to include all Registrable Securities in a registration or
offering that such Piggyback Holder has requested be included, such Piggyback
Holder may elect to withdraw such Piggyback Holder’s request to include
Registrable Securities in such registration or offering or may reduce the number
requested to be included; provided, however, that (x) such request must be made
in writing, to the Company, Manager and, if applicable, the Initiating
Holder(s), prior to the execution of the underwriting agreement with respect to
such registration and (y) such withdrawal or reduction shall be irrevocable and,
after making such withdrawal or reduction, such Piggyback Holder shall no longer
have any right to include such withdrawn Registrable Securities in the
registration as to which such withdrawal or reduction was made to the extent of
the Registrable Securities so withdrawn or reduced, without prejudice, however,
to the rights of Holders under Section 2.1.

2.4.        Registration Procedures. If and whenever the Company is required by
the provisions of this Agreement to use its reasonable best efforts to effect or
cause the registration of any Registrable Securities under the Securities Act as
provided in this Agreement, the Company shall, as expeditiously as possible
(but, in any event, within 75 days after a Demand Registration Request in the
case of Section 2.4(a) below) and, to the fullest extent permitted by applicable
law, in connection with the Registration of the

 

14



--------------------------------------------------------------------------------

Registrable Securities and, where applicable, a takedown off of a shelf
registration statement:

(a)        prepare and file all filings with the SEC and FINRA required for the
consummation of the offering, including preparing and filing with the SEC a
registration statement on an appropriate registration form of the SEC for the
disposition of such Registrable Securities in accordance with the intended
method of disposition thereof, which registration form (i) shall be selected by
the Company and (ii) shall, in the case of a shelf registration, be available
for the sale of the Registrable Securities by the selling Holders thereof and
such registration statement shall comply as to form in all material respects
with the requirements of the applicable registration form and include all
financial statements required by the SEC to be filed therewith, and the Company
shall use its reasonable best efforts to cause such registration statement to
become effective and remain continuously effective from the date such
registration statement is declared effective until the earliest to occur (A) the
first date as of which all of the Registrable Securities included in the
registration statement have been sold or (B) a period of 90 days in the case of
an underwritten offering effected pursuant to a registration statement other
than a shelf registration statement and a period of three years in the case of a
shelf registration statement (provided, however, that as far in advance as
reasonably practicable before filing a registration statement or prospectus or
any amendments or supplements thereto, or comparable statements under securities
or state “blue sky” laws of any jurisdiction, or any free writing prospectus
related thereto, the Company will furnish to one counsel for the Piggyback
Holders participating in the planned offering (selected by the Initiating
Holder(s), or if there are no Initiating Holder(s), by the Majority
Participating Holders) and to one counsel for the Manager, if any, copies of all
such documents proposed to be filed (including all exhibits thereto), which
documents will be subject to the reasonable review and reasonable comment of
such counsel (provided that the Company shall be under no obligation to make any
changes suggested by the Participating Holders), and the Company shall not file
any registration statement or amendment thereto, any prospectus or supplement
thereto or any free writing prospectus related thereto to which the Initiating
Holders or the underwriters, if any, shall reasonably object);

(b)        prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith and such
free writing prospectuses and Exchange Act reports as may be necessary to keep
such registration statement continuously effective for the period set forth in
Section 2.4(a) and to comply with the provisions of the Securities Act with
respect to the sale or other disposition of all Registrable Securities covered
by such registration statement in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement (and, in connection with any shelf registration statement, file one or
more prospectus supplements pursuant to Rule 424 under the Securities Act
covering Registrable Securities upon the request of one or more Holders wishing
to offer or sell Registrable Securities whether in an underwritten offering or
otherwise);

 

15



--------------------------------------------------------------------------------

(c)        in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the Manager of such offering;

(d)        furnish, without charge, to each Participating Holder and each
underwriter, if any, of the securities covered by such registration statement
such number of copies of such registration statement, each amendment and
supplement thereto (in each case including all exhibits), the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus), any other prospectus filed under Rule 424 under the
Securities Act and each free writing prospectus utilized in connection
therewith, in each case, in conformity with the requirements of the Securities
Act, and other documents, as such seller and underwriter may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities owned by such seller (the Company hereby consenting to the use in
accordance with all applicable law of each such registration statement (or
amendment or post-effective amendment thereto) and each such prospectus (or
preliminary prospectus or supplement thereto) or free writing prospectus by each
such Participating Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such registration
statement or prospectus);

(e)        use its reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under such other
securities or state “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities or any managing underwriter, if any, shall reasonably
request in writing, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such sellers or underwriter, if any,
to consummate the disposition of the Registrable Securities in such
jurisdictions (including keeping such registration or qualification in effect
for so long as such registration statement remains in effect), except that in no
event shall the Company be required to qualify to do business as a foreign
corporation in any jurisdiction where it would not, but for the requirements of
this paragraph (e), be required to be so qualified, to subject itself to
taxation in any such jurisdiction or to consent to general service of process in
any such jurisdiction;

(f)        promptly notify each Participating Holder and each managing
underwriter, if any: (i) when the registration statement, any pre-effective
amendment, the prospectus or any prospectus supplement related thereto, any
post-effective amendment to the registration statement or any free writing
prospectus has been filed and, with respect to the registration statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or state securities authority for amendments or supplements
to the registration statement or the prospectus related thereto or for
additional information; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or the initiation of
any proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or state “blue sky” laws of
any jurisdiction or the initiation of any proceeding for such purpose; (v) of
the existence of any fact of which the Company becomes aware which results in
the registration statement or any amendment thereto, the prospectus related

 

16



--------------------------------------------------------------------------------

thereto or any supplement thereto, any document incorporated therein by
reference, any free writing prospectus or the information conveyed to any
purchaser at the time of sale to such purchaser containing an untrue statement
of a material fact or omitting to state a material fact required to be stated
therein or necessary to make any statement therein not misleading; and (vi) if
at any time the representations and warranties contemplated by any underwriting
agreement, securities sale agreement, or other similar agreement, relating to
the offering shall cease to be true and correct in all material respects; and,
if the notification relates to an event described in clause (v), the Company
shall promptly prepare and furnish to each such seller and each underwriter, if
any, a reasonable number of copies of a prospectus supplemented or amended so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading;

(g)        comply (and continue to comply) with all applicable rules and
regulations of the SEC (including, without limitation, maintaining disclosure
controls and procedures (as defined in Exchange Act Rule 13a-15(e)) and internal
control over financial reporting (as defined in Exchange Act Rule 13a-15(f)) in
accordance with the Exchange Act), and make generally available to its security
holders, as soon as reasonably practicable after the effective date of the
registration statement (and in any event within 45 days, or 90 days if it is a
fiscal year, after the end of such 12 month period described hereafter), an
earnings statement (which need not be audited) covering the period of at least
12 consecutive months beginning with the first day of the Company’s first fiscal
quarter after the effective date of the registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;

(h)        (i) (A) cause all such Registrable Securities covered by such
registration statement to be listed on the principal securities exchange on
which similar securities issued by the Company are then listed (if any), if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, or (B) if no similar securities are then so listed, to cause all such
Registrable Securities to be listed on a national securities exchange and,
without limiting the generality of the foregoing, take all actions that may be
required by the Company as the issuer of such Registrable Securities in order to
facilitate the managing underwriter’s arranging for the registration of at least
two market makers as such with respect to such shares with FINRA, and
(ii) comply (and continue to comply) with the requirements of any
self-regulatory organization applicable to the Company, including without
limitation all corporate governance requirements;

(i)        cause its senior management and officers to participate in, and to
otherwise facilitate and cooperate with the preparation of the registration
statement and prospectus and any amendments or supplements thereto (including
participating in meetings, drafting sessions, due diligence sessions and rating
agency presentations) taking into account the Company’s reasonable business
needs;

 

17



--------------------------------------------------------------------------------

(j)        provide and cause to be maintained a transfer agent and registrar for
all such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;

(k)        enter into such customary agreements (including, if applicable, an
underwriting agreement) and take such other actions as the Initiating Holder(s)
or the Majority Participating Holders or the underwriters shall reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (it being understood that the Participating Holders of the
Registrable Securities which are to be distributed by any underwriters shall be
parties to any such underwriting agreement and may, at their option, require
that the Company make to and for the benefit of such Participating Holders the
representations, warranties and covenants of the Company which are being made to
and for the benefit of such underwriters);

(l)        use its reasonable best efforts (i) to obtain an opinion from the
Company’s counsel and a comfort letter and updates thereof from the Company’s
independent public accountants who have certified the Company’s financial
statements included or incorporated by reference in such registration statement,
in each case, in customary form and covering such matters as are customarily
covered by such opinions and comfort letters (including, in the case of such
comfort letter, events subsequent to the date of such financial statements)
delivered to underwriters in underwritten public offerings, which opinion and
letter shall be dated the dates such opinions and comfort letters are
customarily dated and otherwise reasonably satisfactory to the underwriters, if
any, and to the Initiating Holder(s) and the Majority Participating Holders, and
(ii) furnish to each Participating Holder participating in the offering and to
each underwriter, if any, a copy of such opinion and letter addressed to such
underwriter;

(m)        deliver promptly to counsel for each Participating Holder and to each
managing underwriter, if any, copies of all correspondence between the SEC and
the Company, its counsel or auditors and all memoranda relating to discussions
with the SEC or its staff with respect to the registration statement, and, upon
receipt of such confidentiality agreements as the Company may reasonably
request, make reasonably available for inspection by counsel for each
Participating Holder, by counsel for any underwriter, participating in any
disposition to be effected pursuant to such registration statement and by any
accountant or other agent retained by any Participating Holder or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by any such counsel for a Participating Holder, counsel for an underwriter,
accountant or agent in connection with such registration statement;

(n)        use its reasonable best efforts to prevent the issuance or obtain the
prompt withdrawal of any order suspending the effectiveness of the registration
statement, or the prompt lifting of any suspension of the qualification of any
of the Registrable Securities for sale in any jurisdiction, in each case, as
promptly as reasonably practicable;

 

18



--------------------------------------------------------------------------------

(o)        provide a CUSIP number for all Registrable Securities, not later than
the effective date of the registration statement;

(p)        use its best efforts to make available its senior management,
employees and personnel for participation in “road shows” and other marketing
efforts and otherwise provide reasonable assistance to the underwriters (taking
into account the reasonable needs of the Company’s businesses and the
requirements of the marketing process) in marketing the Registrable Securities
in any underwritten offering;

(q)        promptly prior to the filing of any document which is to be
incorporated by reference into the registration statement or the prospectus
(after the initial filing of such registration statement), and prior to the
filing of any free writing prospectus, provide copies of such document to
counsel for each Participating Holder and to each managing underwriter, if any,
and make the Company’s representatives reasonably available for discussion of
such document and make such changes in such document concerning the
Participating Holders prior to the filing thereof as counsel for the
Participating Holders or underwriters may reasonably request;

(r)        furnish to counsel for each Participating Holder and to each managing
underwriter, without charge, at least one signed copy of the registration
statement and any post-effective amendments or supplements thereto, including
financial statements and schedules, all documents incorporated therein by
reference, the prospectus contained in such registration statement (including
each preliminary prospectus and any summary prospectus), any other prospectus
filed under Rule 424 under the Securities Act and all exhibits (including those
incorporated by reference) and any free writing prospectus utilized in
connection therewith;

(s)        cooperate with the Participating Holders and the managing
underwriter, if any, to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement at least two Business Days prior to any sale of
Registrable Securities to the underwriters or, if not an underwritten offering,
in accordance with the instructions of the Participating Holders at least two
Business Days prior to any sale of Registrable Securities and instruct any
transfer agent and registrar of Registrable Securities to release any stop
transfer orders in respect thereof;

(t)        cooperate with any due diligence investigation by any Manager,
underwriter or Participating Holder and make available such documents and
records of the Company and its Subsidiaries that they reasonably request (which,
in the case of the Participating Holder, may be subject to the execution by the
Participating Holder of a customary confidentiality agreement in a form which is
reasonably satisfactory to the Company);

(u)        take no direct or indirect action prohibited by Regulation M under
the Exchange Act;

 

19



--------------------------------------------------------------------------------

(v)    take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities;

(w)    take all reasonable action to ensure that any free writing prospectus
utilized in connection with any registration covered by Section 2.1 or 2.2
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and

(x)    in connection with any underwritten offering, if at any time the
information conveyed to a purchaser at the time of sale includes any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, promptly file with the SEC such amendments or
supplements to such information as may be necessary so that the statements as so
amended or supplemented will not, in light of the circumstances, be misleading.

To the extent the Company is a well-known seasoned issuer (as defined in Rule
405 under the Securities Act) (a “WKSI”) at the time any Demand Registration
Request is submitted to the Company, and such Demand Registration Request
requests that the Company file an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) (an “automatic shelf registration
statement”) on Form S-3, the Company shall file an automatic shelf registration
statement which covers those Registrable Securities which are requested to be
registered. The Company shall use its reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which the Registrable Securities
remain Registrable Securities. If the Company does not pay the filing fee
covering the Registrable Securities at the time the automatic shelf registration
statement is filed, the Company agrees to pay such fee at such time or times as
the Registrable Securities are to be sold. If the automatic shelf registration
statement has been outstanding for at least three years, at the end of the third
year the Company shall refile a new automatic shelf registration statement
covering the Registrable Securities. If at any time when the Company is required
to re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to refile the shelf registration
statement on Form S-3 and, if such form is not available, Form S-1 and keep such
registration statement effective during the period during which such
registration statement is required to be kept effective.

If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall include in such registration statement such disclosures as may be
required by Rule 430B under the Securities Act (referring to the unnamed selling
security holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that the

 

20



--------------------------------------------------------------------------------

Holders may be added to such shelf registration statement at a later time
through the filing of a prospectus supplement rather than a post-effective
amendment.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Sections 2.1, 2.2, or 2.4 that each Participating Holder
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them, and the intended method of disposition of
such securities as the Company may from time to time reasonably request so long
as such information is necessary for the Company to consummate such registration
and shall be used only in connection with such registration.

If any such registration statement or comparable statement under state “blue
sky” laws refers to any Holder by name or otherwise as the Holder of any
securities of the Company, then such Holder shall have the right to require
(i) the insertion therein of language, in form and substance satisfactory to
such Holder and the Company, to the effect that the holding by such Holder of
such securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not in the judgment of the Company, as
advised by counsel, required by the Securities Act or any similar federal
statute or any state “blue sky” or securities law then in force, the deletion of
the reference to such Holder.

2.5.    Registration Expenses. All Expenses incurred in connection with any
registration, filing, qualification or compliance pursuant to Article 2 shall,
to the fullest extent permitted by applicable law, be borne by the Company,
whether or not a registration statement becomes effective or the offering is
consummated. All underwriting discounts and all selling commissions relating to
securities registered by the Participating Holders shall be borne by the holders
of such securities pro rata in accordance with the number of shares sold in the
offering by such Participating Holder.

2.6.    Certain Limitations on Registration Rights. In the case of any
registration under Section 2.1 pursuant to an underwritten offering, or, in the
case of a registration under Section 2.2, if the Company has determined to enter
into an underwriting agreement in connection therewith, all securities to be
included in such registration shall be subject to the underwriting agreement and
no Person may participate in such registration or offering unless such Person
(i) agrees to sell such Person’s securities on the basis provided therein and
completes and executes all reasonable questionnaires, and other documents
(including custody agreements and powers of attorney) which must be executed in
connection therewith; provided, however, that all such documents shall be
consistent with the provisions hereof, and (ii) provides such other information
to the Company or the underwriter as may be necessary to register such Person’s
securities.

2.7.    Limitations on Sale or Distribution of Other Securities.

 

21



--------------------------------------------------------------------------------

(a)    Each Holder and Specified Holder agrees, (i) to the extent requested in
writing by a managing underwriter, if any, of any registration effected pursuant
to Section 2.1 in which such Holder is selling Company Shares, not to sell,
transfer or otherwise dispose of, including any sale pursuant to Rule 144 under
the Securities Act, any Company Shares, or any other equity security of the
Company or any security convertible into or exchangeable or exercisable for any
equity security of the Company (other than as part of such underwritten public
offering) during the time period reasonably requested by the managing
underwriter, not to exceed 90 days and (ii) to the extent requested in writing
by a managing underwriter of any underwritten public offering effected by the
Company for its own account in which such Holder is selling Company Shares, not
to sell any Company Shares (other than as part of such underwritten public
offering) during the time period reasonably requested by the managing
underwriter, which period shall not exceed 90 days subject to the same
exceptions as provided in the lock-up provisions contained in the underwriting
agreement for the IPO; and, if so requested, each Holder or Specified Holder, as
applicable, agrees to enter into a customary lock-up agreement with such
managing underwriter.

(b)    The Company hereby agrees that, if it shall previously have received a
request for registration pursuant to Section 2.1 or 2.2, and if such previous
registration shall not have been withdrawn or abandoned, the Company shall not
sell, transfer, or otherwise dispose of, any Company Shares, or any other equity
security of the Company or any security convertible into or exchangeable or
exercisable for any equity security of the Company (other than as part of such
underwritten public offering, a registration on Form S-4 or Form S-8 or any
successor or similar form which is (x) then in effect or (y) shall become
effective upon the conversion, exchange or exercise of any then outstanding
Company Shares Equivalent), until a period of 90 days shall have elapsed from
the effective date of such previous registration.

2.8.    No Required Sale. Nothing in this Agreement shall be deemed to create an
independent obligation on the part of any Holder or Specified Holder, as
applicable, to sell any Registrable Securities pursuant to any effective
registration statement. A Holder or Specified Holder is not required to include
any of its Registrable Securities in any registration statement, is not required
to sell any of its Registrable Securities which are included in any effective
registration statement, and may sell any of its Registrable Securities in any
manner in compliance with applicable law even if such shares are already
included on an effective registration statement.

2.9.    Indemnification.

(a)    In the event of any registration and/or offering of any securities of the
Company under the Securities Act pursuant to this Article 2, the Company will,
and hereby agrees to, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by applicable law, each Holder or Specified Holder, as
applicable, its directors, officers, fiduciaries, trustees, employees,
shareholders, members or general and limited partners (and the directors,
officers, fiduciaries, employees, shareholders, members, beneficiaries or
general and limited partners thereof), any underwriter (as defined in the
Securities Act) for such Holder, Specified Holder and each Person, if any, who
controls

 

22



--------------------------------------------------------------------------------

such Holder or underwriter within the meaning of the Securities Act or Exchange
Act, from and against any and all losses, claims, damages or liabilities, joint
or several, actions or proceedings (whether commenced or threatened) and
expenses (including reasonable fees of counsel and any amounts paid in any
settlement effected with the Company’s consent, which consent shall not be
unreasonably withheld or delayed) to which each such indemnified party may
become subject under the Securities Act or otherwise in respect thereof
(collectively, “Claims”), insofar as such Claims arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary or final prospectus or
any amendment or supplement thereto, together with the documents incorporated by
reference therein, or any free writing prospectus utilized in connection
therewith, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (iii) any untrue statement or alleged untrue statement of a
material fact in the information conveyed by the Company to any purchaser at the
time of the sale to such purchaser, or the omission or alleged omission to state
therein a material fact required to be stated therein, or (iv) any violation by
the Company of any federal, state or common law rule or regulation applicable to
the Company and relating to action required of or inaction by the Company in
connection with any such registration, and the Company will, to the fullest
extent permitted by applicable law, reimburse any such indemnified party for any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Claim as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
indemnified party in any such case to the extent such Claim arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
or omission or alleged omission of a material fact made in such registration
statement or amendment thereof or supplement thereto or in any such prospectus
or any preliminary or final prospectus or free writing prospectus in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such indemnified party specifically for use therein. Such indemnity
and reimbursement of expenses shall remain in full force and effect regardless
of any investigation made by or on behalf of such indemnified party and shall
survive the transfer of such securities by such seller.

(b)    Each Participating Holder shall, severally and not jointly, indemnify and
hold harmless (in the same manner and to the same extent as set forth in
paragraph (a) of this Section 2.9), to the fullest extent permitted by
applicable law, the Company, its officers and directors, each Person controlling
the Company within the meaning of the Securities Act, each underwriter (within
the meaning of the Securities Act) of the Company’s securities covered by such a
registration statement, any Person who controls such underwriter, and any other
Holder or Specified Holder selling securities in such registration statement and
each of its directors, officers, partners or agents or any Person who controls
such Holder or Specified Holder with respect to any untrue statement or alleged
untrue statement of any material fact in, or omission or alleged omission of any

 

23



--------------------------------------------------------------------------------

material fact from, such registration statement, any preliminary or final
prospectus contained therein, or any amendment or supplement thereto, or any
free writing prospectus utilized in connection therewith, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company or its
representatives by or on behalf of such Participating Holder, specifically for
use therein and will, to the fullest extent permitted by applicable law,
reimburse such indemnified party for any legal or other expenses reasonably
incurred in connection with investigating or defending any such Claim as such
expenses are incurred; provided, however, that the aggregate amount which any
such Participating Holder shall be required to pay pursuant to this
Section 2.9(b) and 2.9(c) and (e) shall in no case be greater than the amount of
the net proceeds actually received by such Participating Holder upon the sale of
the Registrable Securities pursuant to the registration statement giving rise to
such Claim. The Company and each Participating Holder hereby acknowledge and
agree that, unless otherwise expressly agreed to in writing by such
Participating Holders to the contrary, for all purposes of this Agreement, the
only information furnished or to be furnished to the Company for use in any such
registration statement, preliminary or final prospectus or amendment or
supplement thereto or any free writing prospectus are statements specifically
relating to (a) the beneficial ownership of Company Shares by such Participating
Holder and its Affiliates and (b) the name and address of such Participating
Holder. Such indemnity and reimbursement of expenses shall remain in full force
and effect regardless of any investigation made by or on behalf of such
indemnified party and shall survive the transfer of such securities by such
Holder or Specified Holder.

(c)    Indemnification similar to that specified in the preceding paragraphs
(a) and (b) of this Section 2.9 (with appropriate modifications) shall be given
by the Company and each Participating Holder with respect to any required
registration or other qualification of securities under any applicable
securities and state “blue sky” laws.

(d)    Any Person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Section 2.9, but the failure of any indemnified party to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.9, except to the extent the
indemnifying party is materially and actually prejudiced thereby and shall not
relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under this Article 2. In case any action or
proceeding is brought against an indemnified party, the indemnifying party shall
be entitled to (x) participate in such action or proceeding and (y) unless, in
the reasonable opinion of outside counsel to the indemnified party, a conflict
of interest between such indemnified and indemnifying parties may exist in
respect of such claim, assume the defense thereof jointly with any other
indemnifying party similarly notified, with counsel reasonably satisfactory to
such indemnified party. The indemnifying party shall promptly notify the
indemnified party of its decision to assume the defense of such action or
proceeding. If, and after, the indemnified party has received such notice from
the indemnifying party, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in

 

24



--------------------------------------------------------------------------------

connection with the defense of such action or proceeding other than reasonable
costs of investigation; provided, however, that (i) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the action or
proceeding within 20 days after receiving notice from such indemnified party
that the indemnified party believes it has failed to do so; or (ii) if such
indemnified party who is a defendant in any action or proceeding which is also
brought against the indemnifying party reasonably shall have concluded that
there may be one or more legal or equitable defenses available to such
indemnified party which are not available to the indemnifying party or which may
conflict with those available to another indemnified party with respect to such
Claim; or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the indemnified party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all indemnified parties in each jurisdiction, except to the extent
any indemnified party or parties reasonably shall have made a conclusion
described in clause (ii) or (iii) above) and the indemnifying party shall be
liable for any expenses therefor. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim), unless such settlement or compromise
(i) includes an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action or claim and
(ii) does not include a statement as to, or an admission of, fault, culpability
or a failure to act by or on behalf of an indemnified party. The indemnity
obligations contained in Sections 2.9(a) and 2.9(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the indemnified party which
consent shall not be unreasonably withheld.

(e)    If for any reason the foregoing indemnity is held by a court of competent
jurisdiction to be unavailable to an indemnified party under Section 2.9(a), (b)
or (c), then each applicable indemnifying party shall, to the fullest extent
permitted by applicable law, contribute to the amount paid or payable to such
indemnified party as a result of any Claim in such proportion as is appropriate
to reflect the relative fault of the indemnifying party, on the one hand, and
the indemnified party, on the other hand, with respect to such Claim as well as
any other relevant equitable considerations. The relative fault shall be
determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. If, however, the allocation provided in the second
preceding sentence is not permitted by applicable law, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative faults
but also the relative benefits of the indemnifying party and the indemnified
party as well as any other relevant equitable considerations. The parties hereto
agree that it would not be just and equitable if any contribution pursuant to
this Section 2.9(e) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of

 

25



--------------------------------------------------------------------------------

the equitable considerations referred to in the preceding sentences of this
Section 2.9(e). The amount paid or payable in respect of any Claim shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Claim.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. Notwithstanding
anything in this Section 2.9(e) to the contrary, no indemnifying party (other
than the Company) shall be required pursuant to this Section 2.9(e) to
contribute any amount greater than the amount of the net proceeds actually
received by such indemnifying party upon the sale of the Registrable Securities
pursuant to the registration statement giving rise to such Claim, less the
amount of any indemnification payment made by such indemnifying party pursuant
to Sections 2.9(b) and (c).

(f)    The indemnity and contribution agreements contained herein shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract (except as set forth in
subsection (h) below) and shall remain operative and in full force and effect
regardless of any investigation made or omitted by or on behalf of any
indemnified party and shall survive the transfer of the Registrable Securities
by any such party and the completion of any offering of Registrable Securities
in a registration statement.

(g)    The indemnification and contribution required by this Section 2.9 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred; provided, however, that the recipient thereof
hereby undertakes to repay such payments if and to the extent it shall be
determined by a court of competent jurisdiction that such recipient is not
entitled to such payment hereunder.

(h)    If a customary underwriting agreement shall be entered into in connection
with any registration pursuant to Section 2.1 or 2.2, the indemnity,
contribution and related provisions set forth therein shall supersede the
indemnification and contribution provisions set forth in this Section 2.9.

3.      Underwritten Offerings.

3.1.    Requested Underwritten Offerings. If the Initiating Holders request an
underwritten offering pursuant to a registration under Section 2.1 (pursuant to
a request for a registration statement to be filed in connection with a specific
underwritten offering or a request for a shelf takedown in the form of an
underwritten offering), the Company shall enter into a customary underwriting
agreement with the underwriters. Such underwriting agreement shall (i) be
satisfactory in form and substance to the Initiating Holder(s) and the Majority
Participating Holders, (ii) contain terms not inconsistent with the provisions
of this Agreement and (iii) contain such representations and warranties by, and
such other agreements on the part of, the Company and such other terms as are
generally prevailing in agreements of that type, including, without limitation,
indemnities and contribution agreements on substantially the same terms as those
contained herein (it

 

26



--------------------------------------------------------------------------------

being understood that an underwriting agreement in substantially the form of the
underwriting agreement for the IPO shall be deemed to satisfy the foregoing
requirements). Every Participating Holder shall be a party to such underwriting
agreement and may, at its option, require, to the fullest extent permitted by
applicable law, that any or all of the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters also shall be made to and for the benefit of such Participating
Holder and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of such Participating Holder; provided, however, that the
Company shall not be required to make any representations or warranties with
respect to written information specifically provided by a Participating Holder
for inclusion in the registration statement. Each such Participating Holder
shall not be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Participating Holder, its ownership of and title to
the Registrable Securities, any written information specifically provided by
such Participating Holder for inclusion in the registration statement and its
intended method of distribution; and any liability of such Participating Holder
to any underwriter or other Person under such underwriting agreement for
indemnity, contribution or otherwise shall be limited to the amount of the net
proceeds received by such Holder or Specified Holder, as applicable, upon the
sale of the Registrable Securities pursuant to the registration statement and
shall be limited to liability for written information specifically provided by
such Participating Holder for use in the registration statement and prospectus.

3.2.    Piggyback Underwritten Offerings. In the case of a registration pursuant
to Section 2.2 which involves an underwritten offering, if the Company shall
enter into an underwriting agreement in connection therewith, then all of the
Participating Holders’ Registrable Securities to be included in such
registration shall be subject to such underwriting agreement. Any Participating
Holder may, at its option, require, to the fullest extent permitted by
applicable law, that any or all of the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Participating
Holder and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of such Participating Holder; provided, however, that the
Company shall not be required to make any representations or warranties with
respect to written information specifically provided by a Participating Holder
for inclusion in the registration statement. Each such Participating Holder
shall not be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Participating Holder, its ownership of and title to
the Registrable Securities, any written information specifically provided by
such Participating Holder for inclusion in the registration statement and its
intended method of distribution; and any liability of such Participating Holder
to any underwriter or other Person under such underwriting agreement for
indemnity, contribution or otherwise shall be limited to the amount of the net
proceeds received by such Participating Holder upon the sale of the Registrable
Securities pursuant to the registration statement and shall be limited to
liability for written information specifically

 

27



--------------------------------------------------------------------------------

provided by such Participating Holder for use in the registration statement and
prospectus.

4.      General.

4.1.    Adjustments Affecting Registrable Securities. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
Registrable Securities, to any and all shares of capital stock of the Company or
any successor or assign of the Company (whether by merger, share exchange,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for or in substitution of, Registrable Securities and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.

4.2.    Rule 144 and Rule 144A. If the Company shall have filed a registration
statement pursuant to the requirements of Section 12 of the Exchange Act or a
registration statement pursuant to the requirements of the Securities Act in
respect of the Company Shares or Company Shares Equivalents, the Company
covenants that (i) so long as it remains subject to the reporting provisions of
the Exchange Act, it will timely file the reports required to be filed by it
under the Securities Act or the Exchange Act (including, but not limited to, the
reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144 under the Securities Act, as such Rule may be
amended (“Rule 144”)) or, if the Company is not required to file such reports,
it will, upon the request of any Holder, make publicly available other
information so long as necessary to permit sales by such Holder under Rule 144,
Rule 144A under the Securities Act, as such Rule may be amended (“Rule 144A”),
or any similar rules or regulations hereafter adopted by the SEC, and (ii) it
will take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (A) Rule 144, (B) Rule 144A or (C) any similar
rule or regulation hereafter adopted by the SEC. Upon the request of any Holder
of Registrable Securities, the Company will deliver to such Holder a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after it so qualifies), a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company and
such other information as may be reasonably requested in availing any Holder of
any rule or regulation of the SEC which permits the selling of any such
securities without registration or pursuant to such form.

4.3.    Amendments and Waivers; Termination. Any provision of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the affected Holders of a majority of the
Registrable Securities. Any amendment or waiver effected in accordance with this
Section 4.3 shall be binding upon each Holder, each Specified Holder and the
Company. Any waiver of any breach or default by any other party of any of the
terms of this Agreement effected in accordance

 

28



--------------------------------------------------------------------------------

with this Section 4.3 shall not operate as a waiver of any other breach or
default, whether similar to or different from the breach or default waived. No
waiver of any provision of this Agreement shall be implied from any course of
dealing between the parties hereto or from any failure by any party to assert
its or his or her rights hereunder on any occasion or series of occasions. This
Agreement will terminate as to any Holder and any Specified Holder when it no
longer holds any Registrable Securities.

4.4.    If Registrable Securities are held by a nominee for the beneficial owner
thereof, the beneficial owner thereof may, at its option, be treated as the
Holder or Specified Holder of such Registrable Securities for purposes of any
request or other action by any Holder(s) or Specified Holder(s) of Registrable
Securities pursuant to this Agreement (or any determination of any number or
percentage of shares constituting Registrable Securities held by any Holder(s)
or Specified Holder(s) of Registrable Securities contemplated by this
Agreement); provided, however, that the Company shall have received evidence
reasonably satisfactory to it of such beneficial ownership.

4.5.    Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given, made or delivered (and shall be deemed
to have been duly given, made or delivered upon receipt) by personal
hand-delivery, by facsimile transmission, by electronic mail, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery, in each
case addressed to the Company at the address set forth below or to the
applicable Holder or Specified Holder at the address indicated on Schedule A and
Schedule B hereto (or at such other address for a Holder as shall be specified
by like notice):

if to the Company, to it at:

Royalty Pharma plc

110 E 59th Street

New York, NY 10022

Attention: George Lloyd

E-mail:  glloyd@royaltypharma.com

with copies (which shall not constitute actual notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Richard D. Truesdell, Jr.

Facsimile: (212) 701-5674

E-mail:  richard.truesdell@davispolk.com

4.6.    Successors and Assigns.

 

29



--------------------------------------------------------------------------------

(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, legal representatives and
permitted assigns.

(b)    A Holder may Assign his, her or its rights under this Agreement without
the Company’s consent to an Assignee of Registrable Securities which (i) is with
respect to any Holder, the spouse, parent, sibling, descendant, niece or nephew
of such Holder, or the spouse or descendant thereof, and (C) any trust, limited
liability company, limited partnership, private foundation or other estate
planning vehicle for such Holder or for the benefit of any of the foregoing or
other persons pursuant to the laws of descent and distribution, or (ii) is a
legatee, executor or other fiduciary pursuant to a last will and testament of
the Holder or pursuant to the terms of any trust which take effect upon the
death of the Holder. In addition, any Holder may Assign his, her or its rights
under this Agreement without the Company’s prior written consent so long as such
Assignment (i) occurs in connection with the transfer of all, but not less than
all, of such Holder’s Registrable Securities in a single transaction in the case
of such an Assignment by a Holder and (ii) results in such Assignment to a
single Assignee. Subject to subsection (c) below, any Assignment shall be
conditioned upon prior written notice to the Company identifying the name and
address of such Assignee and any other material information as to the identity
of such Assignee as may be reasonably requested, and Schedule A hereto shall be
updated to reflect such Assignment.

(c)    Notwithstanding anything to the contrary contained in this Section 4.6,
any Holder may elect to transfer all or a portion of its Registrable Securities
to any third party without Assigning its rights hereunder with respect thereto,
provided that in any such event all rights under this Agreement with respect to
the Registrable Securities so transferred shall cease and terminate.

4.7.    Limitations on Subsequent Registration Rights. From and after the
effective date of the first registration statement filed by the Company for the
offering of its securities to the general public, the Company may, without the
prior written consent of the Holders, enter into any agreement with any holder
or prospective holder of any securities of the Company which provides such
holder or prospective holder of securities of the Company comparable, but not
conflicting, registration rights granted to the Holders hereby.

4.8.    Entire Agreement. This Agreement and the other agreements referenced
herein and therein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, and supersede any prior agreement or
understanding among them with respect to the matters referred to herein.

4.9.    Governing Law; Waiver of Jury Trial; Jurisdiction.

(a)    Governing Law. This Agreement is governed by and will be construed in
accordance with the laws of the State of New York, excluding any
conflict-of-laws rule or principle (whether of New York or any other
jurisdiction) that might refer the governance or the construction of this
Agreement to the law of another jurisdiction.

 

30



--------------------------------------------------------------------------------

(b)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF. The Company or any Holder
may file an original counterpart or a copy of this Section 4.9(b) with any court
as written evidence of the consent of any of the parties hereto to the waiver of
their rights to trial by jury.

(c)    Jurisdiction. Each of the parties hereto (i) consents to submit itself to
the personal jurisdiction of the courts of the State of New York located in the
county and city of New York in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from such court, (iii) agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the courts of the State of New York
located in the county and city of New York and (iv) to the fullest extent
permitted by law, consents to service being made through the notice procedures
set forth in Section 4.5. Each party hereto hereby agrees that, to the fullest
extent permitted by law, service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 4.5 shall
be effective service of process for any suit or proceeding in connection with
this Agreement or the transactions contemplated hereby.

4.10.    Interpretation; Construction.

(a)    The headings herein are for convenience of reference only, do not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions hereof. Where a reference in this Agreement is made
to a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

(b)    The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

4.11.    Counterparts. This Agreement may be executed (including by facsimile
transmission or other electronic signature of this Agreement signed by such
party (via PDF, TIFF, JPEG or the like)) with counterpart pages or in one or
more counterparts, each of which shall be deemed an original and all of which
shall, taken together, be considered one and the same agreement, it being
understood that both parties need not sign the same counterpart. The words
“execution,” “signed,” “signature,” “delivery” and words of like import in or
relating to this Agreement or any document to be signed in

 

31



--------------------------------------------------------------------------------

connection with this Agreement shall be deemed to include electronic signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act, and the parties
hereto consent to conduct the transactions contemplated hereunder by electronic
means

4.12.    Severability. In the event that any provision of this Agreement shall
be invalid, illegal or unenforceable, such provision shall be construed by
limiting it so as to be valid, legal and enforceable to the maximum extent
provided by law and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

4.13.    Specific Performance. It is hereby agreed and acknowledged that it will
be impossible to measure the money damages that would be suffered if the parties
fail to comply with any of the obligations imposed on them by this Agreement and
that, in the event of any such failure, an aggrieved party will be irreparably
damaged and will not have an adequate remedy at law. Each party hereto shall,
therefore, be entitled (in addition to any other remedy to which such party may
be entitled at law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, without the posting of any bond, and
if any action should be brought in equity to enforce any of the provisions of
this Agreement, none of the parties hereto shall raise the defense that there is
an adequate remedy at law.

4.14.    Further Assurances. Each party hereto shall do and perform or cause to
be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments, and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------

COMPANY ROYALTY PHARMA PLC By:   /s/ Pablo Legorreta   Name:   Title:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDERS: M. GERMANO GIULIANI

By:     /s/ M. Germano Giuliani

CARLOS RODRIGUEZ-PASTOR

By:     /s/ Carlos Rodriguez-Pastor

STANISLAS PONIATOWSKI

By:     /s/ Stanislas Poniatowski

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SPECIFIED HOLDERS: PABLO LEGORRETA

By:     /s/ Pablo Legorreta

TERRANCE COYNE

By:     /s/ Terrance Coyne

CHRISTOPHER HITE

By:     /s/ Christopher Hite

GEORGE LLOYD

By:     /s/ George Lloyd

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

JAMES REDDOCH

By:     /s/ James Reddoch

BONNIE BASSLER

By:     /s/ Bonnie Bassler

ERROL DE SOUZA

By:     /s/ Errol De Souza

CATHERINE ENGELBERT

By:     /s/ Catherine Engelbert

WILLIAM FORD

By:     /s/ William Ford

GREG NORDEN

By:     /s/ Greg Norden

RORY RIGGS

By:     /s/ Rory Riggs



--------------------------------------------------------------------------------

SCHEDULE A

 

 

Party

 

  

Address

 

    

M. Germano Guiliani

         

Carlos Rodriguez-Pastor

         

Stanislas Poniatowski

       



--------------------------------------------------------------------------------

SCHEDULE B

 

 

Party

 

 

Address

 

    

Pablo Legorreta

  110 E 59th Street, New York, NY 10022     

Terrance Coyne

  110 E 59th Street, New York, NY 10022     

Christopher Hite

  110 E 59th Street, New York, NY 10022     

George Lloyd

  110 E 59th Street, New York, NY 10022     

James Reddoch

  110 E 59th Street, New York, NY 10022     

Bonnie Bassler

  110 E 59th Street, New York, NY 10022     

Errol De Souza

  110 E 59th Street, New York, NY 10022     

Catherine Engelbert

  110 E 59th Street, New York, NY 10022     

William Ford

  110 E 59th Street, New York, NY 10022     

M. Germano Giuliani

  110 E 59th Street, New York, NY 10022     

Greg Norden

  110 E 59th Street, New York, NY 10022     

Rory Riggs

  110 E 59th Street, New York, NY 10022   